Citation Nr: 0635864	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  03-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for muscle atrophy of 
the right thigh.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1973 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the North Little 
Rock, Arkansas, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
August 2005.  The issues at that time included service 
connection for bilateral chondromalacia patella, service 
connection for a bilateral foot disability, service 
connection for pseudofolliculitis, service connection for 
hypertension, and service connection for diabetes mellitus.  
The Board denied the issues of service connection for 
hypertension and diabetes mellitus, but remanded the 
remaining issues to the Appeals Management Center (AMC) for 
additional development.  

After the completion of the development requested by the 
Board in August 2005, a May 2006 rating decision granted 
service connection for chondromalacia of the right and left 
knee, bilateral pes planus, and pseudofolliculitis.  This is 
considered a full grant of the benefits sought on appeal, and 
these issues are no longer before the Board.  Entitlement to 
service connection for the remaining two issues continued to 
be denied, and these appeals have been returned to the Board 
for additional review.  


FINDINGS OF FACT

1.  The veteran does not have current atrophy of the right 
thigh or for any other acquired right thigh disability for 
which service connection may be established.  

2.  The veteran did not develop hypothyroidism until many 
years after discharge from service, and there is no competent 
medical opinion that relates this disability to active 
service.  


CONCLUSIONS OF LAW

1.  A disability manifested by atrophy of the right thigh was 
not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(a) (c) (2006).  

2.  Hypothyroidism was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2006).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, the veteran was provided with a pre-
adjudication VCAA notice letter in May 2002.  However, this 
letter contained inadequate information to fully notify the 
veteran of his rights and responsibilities under the VCAA.  

The RO or Appeals Management Center has taken steps to remedy 
the inadequate VCAA notice.  The veteran was provided with 
VCAA notice by letters dated in July 2003, October 2005 and 
February 2006.  These letters each told the veteran what 
evidence was needed to substantiate the claims for service 
connection.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The October 2005 letter notified him to 
send any relevant evidence in his possession that pertains to 
his claims.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in May 2006, 
after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The veteran was provided with information regarding the 
assignment of an effective date and of a percentage rating in 
a June 2006 letter.  Unfortunately, the veteran's claims have 
not been readjudicated subsequent to this letter.  However, 
as the veteran's claims are being denied and no effective 
date will be assigned, the failure to provide the veteran 
with this information cannot possibly result in any harm to 
his claims.  The denial of his claims also means that 
percentage ratings will not be assigned, thus that element of 
Dingess notice is not implicated in this appeal.  38 U.S.C.A. 
§ 1311 (West 2002 & Supp. 2005).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained.  VA has afforded the veteran two medical 
examinations and obtained medical opinions.  He offered 
testimony at a hearing before the undersigned in May 2005.  
All relevant records that were identified by the veteran and 
requested by the August 2005 remand have been obtained.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

The veteran contended at the May 2005 hearing that he 
developed muscle atrophy of the right thigh and 
hypothyroidism as a result of active service.  He argued that 
he strained his right thigh in service, which led to the 
development of atrophy.  He stated that this had become worse 
over the years.  He noted that hypothyroidism was not 
diagnosed until 1997, but he argued that he had swollen 
glands during service, which he reported to medical 
personnel.  He believed that this was an early manifestation 
of his current hypothyroidism.  See Transcript.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

If endocrinopathies (including hypothyroidism) become 
manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of these disabilities during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A chronic disease may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had 
the chronic disease in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b).  Such evidence must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Right Thigh

The service medical records show that the veteran's November 
1972 entrance examination was normal.  A Report of Medical 
History obtained at that time notes that the veteran reported 
a trick or locked knee, but the examiner stated that there 
were no knee problems.  Neither of these documents describes 
atrophy of the right thigh.  

November 1973 records show that the veteran had been sent to 
the orthopedic clinic for complaints of pain in both knees.  
On examination, the findings noted that the right quadriceps 
were one half inch smaller than the left.  

February 1974 records show that the veteran had been cleated 
in both knees, and that he had been hospitalized for three 
weeks.  He had been able to complete recruit training, but 
had sustained an additional injury in October 1973.  On 
examination, the findings again noted one half inch of right 
thigh atrophy.  

The veteran underwent an examination by a Physical Evaluation 
Board in March 1974 to determine whether he should be 
discharged.  The examiner stated that the veteran had 
sustained injuries of both knees while participating in high 
school football.  Since enlistment, the veteran had reported 
chronic discomfort in his knees.  The findings of the 
previous examinations were noted, including the one half inch 
of measurable right thigh atrophy.  The veteran denied a 
history of any direct injury to his knee during active 
service.  The current examination continued to show the one 
half inch of right thigh atrophy.  The diagnoses were 
bilateral chondromalacia patellae secondary to old contusion, 
and quadriceps muscle atrophy of the right thigh.  Both of 
these diagnoses were determined to have existed prior to 
entry into active service, and to not have been aggravated.  
The examiner opined that the veteran was unfit for continued 
duty due to his knees, and recommended that he be discharged.  

The post service medical records include a VA hospital report 
dated in October 1974, and a VA examination report dated 
January 1975.  Both of these reports were negative for 
complaints or findings pertinent to the right thigh.  

The remaining post service medical records are also negative 
for complaints or findings related to the right thigh until a 
February 2006 VA orthopedic examination.  The claims folder 
was reviewed in conjunction with the examination.  The 
veteran was noted to have experienced some pain in his right 
thigh during service, but there had been no diagnosis other 
than questionable atrophy.  

On examination, the veteran's calf measurements were 43 
centimeters on the right and 44 on the left.  His thigh 
measurements were 50 centimeters on the right and 51.5 on the 
left.  The diagnoses included hemiatrophy of the right leg 
and/or hemihypertrophy of the left leg, likely congenital and 
of no clinical significance.  The examiner opined that the 
veteran did not have right thigh muscle atrophy.  

The Board finds that entitlement to service connection for 
atrophy of the right thigh is not warranted.  The evidence 
does not demonstrate that the veteran has a current 
disability of the right thigh.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2006).  

In this case, atrophy of the right thigh was not noted on the 
veteran's entrance examination, but the March 1974 Physical 
Evaluation Board determined that this disability existed 
prior to active service.  However, as a current disability is 
not shown, the Board does not need to make its own 
determination as to whether the veteran's disability existed 
prior to service.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992). 

In addition, congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  

The provisions of 38 C.F.R. § 3.303(c) (1998) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
VA under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned 
that the term "disease" in 38 U.S.C.A. §§ 1110 and 1131 and 
the term "defect" in 38 C.F.R. § 3.303(c) are mutually 
exclusive, and concluded that service connection may be 
granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VA Gen. Couns. Prec. 82-90 
(July 18, 1990) (originally issued as VA Gen. Couns. Prec. 1-
85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

The February 2006 VA examination opined that the veteran does 
not have atrophy of the right thigh.  Instead, it determined 
that the difference in measurement was likely congenital, and 
that it was of no clinical significance.  The examiner 
expressed this opinion after a review of the veteran's 
service medical records and his claims folder, and after a 
physical examination of the veteran.  His opinion is 
uncontroverted by any other medical professional.  

The examiner obviously found that the congenital condition 
was causing no current disability, since he found it to be of 
no clinical significance.  Because it does not cause current 
disability, service connection for a congenital hip condition 
would not be warranted regardless of the way it is 
characterized

Therefore, as the evidence does not demonstrate that the 
veteran has a current right thigh disability for which 
service connection may be established, entitlement to service 
connection is not warranted.  38 U.S.C.A. § 5107(b) (West 
2002).

In reaching this decision, the Board notes the veteran's 
opinion that he has developed a right thigh disability as a 
result of active service.  However, the veteran is not a 
medical professional, and he is not qualified to express a 
medical opinion as to either a current diagnosis of a right 
thigh disability, or of a relationship between any current 
findings and active service.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Hypothyroidism

The service medical records are negative for evidence of 
hypothyroidism.  

The post service medical records are also negative for 
evidence of hypothyroidism during the first year following 
the veteran's discharge from active service.  The initial 
post service medical records of hypothyroidism are dated 
January 2001.  September 2001 VA treatment records state that 
the veteran had been diagnosed with Graves's disease in 1997, 
and that he had a history of hypothyroidism.  

The veteran underwent a VA examination for endocrine diseases 
in February 2006.  The veteran was again noted to have 
developed Graves's disease in 1997 and to have been treated 
with radioactivity for the condition.  This resulted in 
hypothyroidism, which led to his being placed on medication.  

The veteran noted that he saw an endocrinologist about four 
times a year, and said that his thyroid levels had remained 
normal on this therapy.  Following the examination, the 
diagnostic impression was remote Graves disease, status post 
radiation treatment with resultant hypothyroidism.  The 
examiner stated that he had reviewed the claims folder but 
had found no evidence of a thyroid condition during the 
veteran's active duty, and that the condition first began in 
1997.  

There is no medical evidence that the veteran had 
hypothyroidism during service or until many years following 
separation from active service.  The veteran is competent to 
report symptoms in service, but he is not competent to 
diagnose those symptoms as manifestations of thyroid disease.  
Grottveit.

This disability was first noted in 1997, which was 
approximately 23 years after the veteran's discharge.  The 
veteran himself has noted that although he believes there 
were swelling of his glands in service, hypothyroidism was 
not found until 1997.  The February 2006 VA examiner opined 
that the hypothyroidism was not related to active service.  
The claims folder does not contain any medical opinion to the 
contrary.  

Therefore, as there is no competent evidence linking 
hypothyroidism to service, identifying that disease in 
service, or until many years after discharge from service, 
the preponderance of the evidence is against the grant of 
service connection 38 U.S.C.A. § 5107(b) (West 2002).  



ORDER

Entitlement to service connection for muscle atrophy of the 
right thigh is denied. 

Entitlement to service connection for hypothyroidism is 
denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


